Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling means” in claims 1 and 21 and “mixing means” in claims 11 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  As noticed in page 6, lines 30-32 and page 6, lines 19-20, the cooling means can comprise a plurality of cooling channels 110, 111 inside which a cooling liquid flows, or can comprise magnetic refrigeration systems, for example operating through adiabatic demagnetization techniques.  As noticed in page 5, lines 16-18, the mixing means can comprise mixing screws, preferably comprising further mixing elements which may or may not mutually rotate with the rotation axis of the mixing screws themselves.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 21 is objected to because of the following informalities:  in line 19, the limitation “wherein the cooling means are integrated” should read “wherein the cooling means is integrated”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12, 19, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1 and 21 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “substantially” is used to modify the limitation “parallel” which renders the claim indefinite.
In claim 2, lines 1 and 2, the limitation “a second suction duct” is unclear because there is no first suction duct previously recited.  
In claim 6, the limitation “wherein said heat-conducting material comprises one or more materials which exploit the accumulation of sensible, thermochemical, latent heat, said one or more materials being associated with, or at least partially embedded in, said casing” is unclear what is the scope of the one or more materials, is it materials which exploit the accumulation of sensible heat, or thermochemical heat, or latent heat or all the above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 10, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley (GB 808,491) in view of Henriksen (US 6,863,916).
Regarding claim 1, Hurley teaches a device (Fig. 1) for emulsifying liquid or solid products, in particular food products (page 1, lines 41-43), comprising a pump (combination of 1, 7, 2, 4 and 5) comprising at least one suction duct (2) adapted for sucking a product to be emulsified and an emulsifying gas (air will be inherently present in the ice cream mixture dispensed inside casing 1) (page 2, lines 66-70), and a delivery duct (3) adapted for dispensing an emulsion obtained from said product to be emulsified and from said emulsifying gas (page 2, lines 66-70), wherein said pump comprises a double worm screw (combination of 4 and 5) arranged between said suction duct and said delivery duct (as shown in Fig. 1), said double worm screw being adapted for emulsifying said product and said gas to obtain said emulsion and for pushing at least one of said product, said gas and said emulsion with a flow substantially parallel to an axis of the screws of said double worm screw from said suction duct to said delivery duct (as shown in Fig. 1; page 2, lines 21-32, lines 73-76, and lines 88-92), wherein the double worm screw comprises a pair of worm screws (as shown in Fig. 1), wherein said device further comprises cooling means (combination of casing 1 and freezing jacket; page 2, lines 93-101) associated with said pump in an area comprised between said suction duct and said delivery duct and adapted for cooling said product (page 2, lines 93-101), said gas and said emulsion present in said area of said pump comprised between said suction duct and said delivery duct (as shown in Fig. 1; page 2, lines 21-32, lines 73-76, and lines 88-92); wherein said pump comprises a casing (1).
Hurley fails to disclose wherein the casing is made of a heat-conducting material, and said cooling means being embedded in said casing, and wherein the pair of worm screws have diameters and profiles different from each other.
Henriksen teaches a device (Fig. 8) comprising a casing (22) made of a heat-conducting material (metal; Col. 3, lines 39-40), and said cooling means (refrigeration coils (connected to refrigeration device 72) embedded in casing 22; Col. 3, lines 53-62; as shown in Fig. 8) being embedded in said casing (as shown in Fig. 8).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the casing of Hurley, with Henriksen, by making the casing of a heat-conducting material and embedding the cooling means in the casing, for the advantages of improving heat transfer.
Hurley and Henricksen combined fail to disclose wherein the pair of worm screws have diameters and profiles different from each other.
It would have been an obvious matter of design choice to provide worm screws having diameters and profiles different from each other since the applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the equal diameter and profile worm screws of Hurley.
Regarding claim 3, Hurley and Henriksen combined teach the device as set forth above, wherein said cooling means comprise a plurality of cooling channels, through which a cooling liquid flows, which surround said double worm screw (Hurley; page 2, lines 93-101).
Regarding claim 4, Hurley and Henriksen combined teach the device as set forth above, wherein said cooling means extend along substantially the entire longitudinal extension of said pump between said suction duct and said delivery duct (Hurley; page 2, lines 93-101).
Regarding claim 6, Hurley and Henriksen combined teach the device as set forth above, wherein said heat-conducting material (Henriksen; metal; Col. 3, lines 39-40), comprises one or more materials which exploit the accumulation of sensible, thermochemical, latent heat (Hurley, page 2, lines 93-101; Henriksen, Col. 3, lines 53-62; any cooling means material will perform as claimed since it is for cooling), said one or more materials being associated with, or at least partially embedded in, said casing (Henriksen; as shown in Fig. 8).
Regarding claim 7, Hurley and Henriksen combined teach the device as set forth above, wherein said double worm screw is made of a heat-conducting material (Henriksen; metal; Col. 4, lines 64-65), wherein said cooling means (Henriksen; refrigeration coils (connected to refrigeration device 72) embedded in casing 22; Col. 3, lines 53-62; as shown in Fig. 8) being associated with, or at least partially embedded in, said double worm screw (Henriksen; as shown in Fig. 8).
Regarding claim 10, Hurley and Henriksen combined teach the device as set forth above, wherein said double worm screw comprises a pair of worm screws (Hurley; 4 and 5) with helical profile and antagonist coils (Examiner construes “antagonist” as opposite, like in Hurley, the coils 4 and 5 when connected are opposite to each other; page 2, lines 8-10) set in rotation along mutually parallel axes (Hurley; as shown in Fig. 1; page 2, lines 70-87).
Regarding claim 19, Hurley and Henriksen combined teach the device as set forth above, wherein said plurality of cooling channels (refrigeration coils (connected to refrigeration device 72) embedded in casing 22; Col. 3, lines 53-62) is housed inside said casing (Henriksen; as shown in Fig. 8) which holds the double worm screw close to a variable-volume chamber defined by antagonist coils of the double worm screw (Hurley; page 1, lines 82-84).
Regarding claim 21, Hurley teaches a device (Fig. 1) for emulsifying liquid or solid products, in particular food products (page 1, lines 41-43), comprising a pump (combination of 1, 7, 2, 4 and 5) comprising at least one suction duct (2) adapted for sucking a product to be emulsified and an emulsifying gas (air will be inherently present in the ice cream mixture dispensed inside casing 1) (page 2, lines 66-70), and a delivery duct (3) adapted for dispensing an emulsion obtained from said product to be emulsified and from said emulsifying gas (page 2, lines 66-70), wherein said pump comprises a double worm screw (combination of 4 and 5) arranged between said suction duct and said delivery duct (as shown in Fig. 1), said double worm screw being adapted for emulsifying said product and said gas to obtain said emulsion and for pushing at least one of said product, said gas and said emulsion with a flow substantially parallel to an axis of the screws of said double worm screw from said suction duct to said delivery duct (as shown in Fig. 1; page 2, lines 21-32, lines 73-76, and lines 88-92), wherein the double worm screw comprises a pair of worm screws (as shown in Fig. 1), wherein said device further comprises cooling means (combination of casing 1 and freezing jacket; page 2, lines 93-101) associated with said pump in an area comprised between said suction duct and said delivery duct and adapted for cooling said product (page 2, lines 93-101), said gas and said emulsion present in said area of said pump comprised between said suction duct and said delivery duct (as shown in Fig. 1; page 2, lines 21-32, lines 73-76, and lines 88-92); wherein said pump comprises a casing (1).
Hurley fails to disclose wherein the casing is made of a heat-conducting material, and said cooling means being embedded in said casing; wherein the cooling means are integrated within said casing so that the external surface of the cooling means is in contact with the casing in any point.
Henriksen teaches a device (Fig. 8) comprising a casing (22) made of a heat-conducting material (metal; Col. 3, lines 39-40), and said cooling means (refrigeration coils (connected to refrigeration device 72) embedded in casing 22; Col. 3, lines 53-62; as shown in Fig. 8) being embedded in said casing (as shown in Fig. 8); wherein the cooling means are integrated within said casing so that the external surface of the cooling means is in contact with the casing in any point (as shown in Fig. 8).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the casing of Hurley, with Henriksen, by making the casing of a heat-conducting material and embedding the cooling means in the casing, for the advantages of improving heat transfer.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hurley and Henriksen as set forth above, and further in view of Fayard (US 5,919,510).
Regarding claim 2, Hurley and Henriksen combined teach all the elements of the claimed invention as set forth above, except for, further comprising a second suction duct to form a pair of suction ducts that are separated and adapted for respectively sucking said product to be emulsified and said emulsifying gas.
Fayard teaches a device (Fig. 1) for manufacturing aerated products (title) comprising a first suction duct (4) and a second suction duct (9) to form a pair of suction ducts (4 and 9) that are separated and adapted for respectively sucking said product to be emulsified and said emulsifying gas (Col. 3, lines 47-51 and lines 57-59).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the device of Hurley and Henriksen, with Fayard, by providing a pair of suction ducts, one for gas and another for the ice crema mixture, as taught by Fayard, for the advantages of individually controlling the dispensing of gas and ice cream mixture.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley and Henriksen as set forth above, and further in view of Van Der Merwe (US 6,145,701).
Regarding claim 8, Hurley and Henriksen combined teach all the elements of the claimed invention as set forth above, except for, further comprising a temperature sensor adapted for detecting the temperature of said emulsion exiting from said delivery duct.
Ven Der Merwe teaches a device (Fig. 7) for dispensing a soft-serve product such as ice-cream (title) comprising a temperature sensor (82) adapted for detecting the temperature of said emulsion exiting from said delivery duct (Col. 3, lines 44-47).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the device of Hurley and Henriksen, with Van Der Merwe, by providing a temperature sensor for detecting the temperature of said emulsion exiting from said delivery duct, for the advantages of assuring proper temperature of the ice cream at the delivery duct.
Regarding claim 9, Hurley and Henriksen combined teach the device as set forth above, wherein said pump comprises a motor (page 1, lines 75-81; page 2, lines 77-87) adapted for actuating said double worm screw through a transmission joint (page 1, lines 75-81; page 2, lines 77-87).
Hurley and Henriksen combined fail to disclose a control module configured to set a rotation speed of said motor and therefore of said double worm screw or to count the number of revolutions of said motor and thus obtain a number of revolutions of said double worm screw.
Ven Der Merwe teaches a device (Fig. 7) for dispensing a soft-serve product such as ice-cream (title) comprising a control module (86) configured to set a rotation speed of said motor and therefore of said double worm screw and/or to count the number of revolutions of said motor and thus obtain a number of revolutions of said double worm screw (Col. 3, lines 63-67).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the device of Hurley and Henriksen, with Van Der Merwe, by providing a control module as taught by Ven Der Merwe, for the advantages of controlling the speed of double worm screw to assure the desired softness of the ice cream.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley and Henriksen as set forth above, and further in view of Windhab (EP 0659351).
Regarding claim 11, Hurley and Henriksen combined teach all the elements of the claimed invention as set forth above, except for, wherein said suction duct comprises mixing means configured to remix and/or emulsify and/or cream, inside said suction duct, said product to be emulsified.
Windhab teaches a device for producing deep-frozen edible masses (abstract) wherein the suction duct (7) comprises mixing means (6; rotary valve) configured to remix and/or emulsify and/or cream, inside said suction duct, said product to be emulsified (the rotary valve is capable of performing the claimed function).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the suction duct of Hurley and Henriksen, with Winhab, by providing a mixing means in the suction duct, to assure proper flow of ice cream mixture being dispensed into the casing.
Regarding claim 20, Hurley and Henriksen combined teach all the elements of the claimed invention as set forth above, except for, wherein said suction duct comprises mixing means configured to perform at least one of remix, emulsify, and cream, inside said suction duct, said product to be emulsified.
Windhab teaches a device for producing deep-frozen edible masses (abstract) wherein the suction duct (7) comprises mixing means (6; rotary valve) configured to perform at least one of remix, emulsify, and cream, inside said suction duct, said product to be emulsified (the rotary valve is capable of performing the claimed function).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the suction duct of Hurley and Henriksen, with Winhab, by providing a mixing means in the suction duct, to assure proper flow of ice cream mixture being dispensed into the casing.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hurley and Henriksen as set forth above, and further in view of Spadotto (DE 3726836).
Regarding claim 12, Hurley and Henriksen combined teach all the elements of the claimed invention as set forth above, except for, further comprising a single worm screw placed in series with said double worm screw, cooling means being provided at said single worm screw.
Spadotto teaches a device (Fig. 1) for continuous production of ice-cream (title) comprising a single worm screw (2) placed in series with said double worm screw (5 and 6), cooling means (18) being provided at said single worm screw (as shown in Fig. 1).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the device of Hurley and Henriksen, with Spadotto, by providing a single worm screw with cooling means and in series with the double worm screw, for the advantages of assuring proper softness of the ice-cream and desired temperature.

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Accordingly, none of the reference of record teach or suggest, “wherein the double worm screw comprises a pair of worm screws having diameters and profiles different from each other’, as recited in amended claim 1. Additionally, Applicant submits that none of the references provide or even hint at the advantages and technical solutions associated with this limitation.” on remarks page 9, lines 9-13.  In response to Applicant’s arguments, Hurley and Henricksen combined fail to disclose wherein the pair of worm screws have diameters and profiles different from each other.  It would have been an obvious matter of design choice to provide worm screws having diameters and profiles different from each other since the applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the equal diameter and profile worm screws of Hurley.

Regarding claim 21, Applicant argues that “Applicant submits that at least the following limitation of new claim 21 is not taught or suggested by Hurley nor Henriksen, “wherein the cooling means are integrated within said casing so that the external surface of the cooling means is in contact with the casing in any point”.” on remarks page 10, lines 7-12.  In response to Applicant’s arguments, Heriksen teaches a device (Fig. 8) comprising a casing (22) made of a heat-conducting material (metal; Col. 3, lines 39-40), and said cooling means (refrigeration coils (connected to refrigeration device 72) embedded in casing 22; Col. 3, lines 53-62; as shown in Fig. 8) being embedded in said casing (as shown in Fig. 8); wherein the cooling means are integrated within said casing so that the external surface of the cooling means is in contact with the casing in any point (as shown in Fig. 8).
Regarding claims 2-4, 6-12, 19 and 20, Applicant relies on the same arguments, therefore the same response applies.
For these reasons, the arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        11/15/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761